Citation Nr: 0603864	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  98-05 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, diagnosed as schizophrenia, paranoid 
type.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1985 to 
October 1989.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an August 1997 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The claim was remanded by the Board on two occasions for 
further evidentiary development.  See November 2001 and April 
2004 decisions.  In April 2004, the Board also sought 
clarification of an opinion given by a VA medical examiner.  
The case is once more before the Board for appellate 
consideration.

During a hearing held at the RO in April 1998, the veteran 
raised the issue of service connection for a seizure 
disorder.  The Board referred the issue in April 2004.  The 
record, however, does not indicate that the RO has addressed 
this informal claim.  The matter is again REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's current chronic acquired psychiatric 
disorder, diagnosed as schizophrenia, paranoid type, was not 
incurred in, or aggravated by, active duty.  

2.  A psychosis was not manifest to a compensable degree 
within one year of discharge from active military service.


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired 
psychiatric disorder, diagnosed as schizophrenia, paranoid 
type, have not been met.  38 U.S.C.A. §§ 1131, 1133, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(b), 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2005).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

Service connection may also be permitted on a presumptive 
basis if the evidence shows a diagnosis and manifestation 
thereof to a compensable degree within one year following 
discharge from active service.  38 C.F.R. §§ 3.307, 3.309 
(2005).

The veteran's service medical records indicate that he 
underwent a psychological evaluation in June 1989.  The 
veteran reported feeling over stressed with his family 
situation and an inability to sleep at night.  He also 
believed that his family might be better off with his life 
insurance than with him, but denied any suicidal ideations.  
He was diagnosed as being over stressed, with situational 
adjustment disorder.  See June 1989 health record.  At the 
time of his discharge examination in October 1989, the 
veteran was found to have a normal psychiatric clinical 
evaluation.  See October 1989 report of medical examination.  

Post-service medical records show that the veteran was 
initially diagnosed with anxiety, secondary to positive 
symptoms of schizophrenia in January 1997.  See January 1, 
1997 nursing/mental health note.  He was later assessed as 
undergoing a new onset of psychosis in the context of 
polysubstance abuse.  See January 2, 1997 general psychiatry 
note.  The veteran was hospitalized at the VA Medical Center 
(VAMC) in Atlanta from February 13 to February 27, 1997.  At 
the time of his discharge, he was diagnosed with 
schizophrenia, paranoid type.  See February 1997 discharge 
summary.  The most recent medical evidence establishes that 
the veteran continues to suffer from paranoid type 
schizophrenia.  See April 2004 general psychiatry note.  

The veteran underwent a VA compensation and pension (C&P) 
mental disorders examination in September 2002.  He reported 
being seen by a case worker, rather than a doctor, during 
service.  The veteran further noted that he began receiving 
treatment at the VAMC in Decatur, Georgia in 1997 and that he 
had been admitted to Browner's private psychiatric hospital 
in 1991 due to his cocaine and alcohol abuse.  A mental 
status exam was conducted.  The veteran's affect was blunted 
and his mood was depressed.  He admitted to suicidal 
ruminations in the past, but denied any at present.  The 
veteran also denied homicidal ideation.  He reported 
suffering from auditory and visual hallucinations at the time 
of the exam, and admitted to seeing shadows and hearing 
people talking.  The veteran's thinking was coherent and 
tangential, with paranoid thoughts, mainly persecutory in 
nature.  He was oriented times four, his memory was fairly 
good for remote and recent events, and his insight and 
judgment were fair.  The veteran was diagnosed with 
schizophrenia, paranoid type, severe and chronic.

In March 2003, the same examiner who conducted the September 
2002 examination reviewed the claims folder and stated that 
based on the information obtained from the records and the 
evaluation conducted that day, the veteran's current 
diagnosis is as likely as not related to military service.  
The examiner went on to say that the stress of the military, 
compounded with other stressors suffered while in the 
military, could probably aggravate a condition that was at 
that time latent.  The examiner additionally stated, however, 
that she could only speculate that the veteran's current 
diagnosis of schizophrenia, paranoid type, severe and 
chronic, is as likely as not related to his military service.  
See March 2003 VA C&P mental disorders examination report.  

As noted above, the Board remanded the claim because it was 
unable to discern how probable the examiner thought the link 
to service was.  The Board requested that the examiner who 
conducted the September 2002 examination clarify her opinion.  
The Board stated that if the examiner was no longer employed 
by VA, the veteran should be scheduled for a new examination 
for the purpose of obtaining the requested opinion.  In 
addition, the Board remanded the claim for further 
evidentiary development, as not all of the veteran's 
treatment records had been accounted for.  See April 2004 
Board decision.  

A review of the record since the April 2004 Board decision 
indicates that VA tried to obtain information from the 
veteran regarding additional treatment records.  See May 2004 
and February 2005 VA letters.  There is no indication that 
the veteran responded to this request.  VA also attempted to 
have the previous VA examiner give an opinion, but an 
employee search of the Veterans Health Administration (VHA) 
database did not show a listing for that examiner.  See 
August 2005 notation.  VA also attempted to schedule the 
veteran for another C&P examination.  The record indicates 
that two C&P examinations were scheduled, one in March 2005 
and the other in May 2005.  The veteran failed to appear for 
both these examinations.  See March 2004 and May 2005 VA Form 
119.  There is no explanation from the veteran regarding his 
failure to appear for the two scheduled examinations, 
although he had been informed that a failure to report 
without good cause may result in a denial of his claim.  See 
April 2004 Board decision.  

Based on the record before the Board, the veteran's claim for 
entitlement to service connection for a chronic acquired 
psychiatric disorder, diagnosed as schizophrenia, paranoid 
type, must be denied.  The record does not contain competent 
medical evidence to support a conclusion that the current 
psychiatric disorder from which the veteran suffers is 
etiologically related to his active military service.  

In so holding, the Board has closely reviewed the claims 
folder to ensure that the duty to assist and notify 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  
 
The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  
 
The veteran's appeal originates from an August 1997 rating 
decision.  The Board acknowledges that the section 5103 
notice was sent to the veteran after the RO's decision that 
is the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  

A letter in March 2003 informed the veteran concerning what 
was necessary to substantiate his claim, and of the 
responsibilities of both the claimant and VA.  Moreover, a 
Supplemental Statement of the Case (SSOC) issued by the RO in 
April 2003 contained the full citation of the amended version 
of 38 C.F.R. § 3.159, from which the fourth notification 
element was drawn by the Court.  An August 2005 SSOC again 
specifically informed the veteran of all four section 5103(a) 
notice elements.
 
Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done - irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was, at most, harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  There is no indication that any 
aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Additionally, the veteran has not pleaded with any 
specificity that a notice deficiency exists in this case.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained the veteran's service medical records as well as VA 
medical records.  The veteran has not authorized VA to obtain 
any further evidence or information on his behalf, although 
VA did request such authorization.  The Board acknowledges 
that the RO did not specifically request authorization to 
obtain records of psychiatric treatment during the veteran's 
incarceration; as the veteran did not respond to the May 2004 
and February 2005 requests for authorization to obtain 
records, however, the Board concludes that the veteran was 
not prejudiced by this omission.  The RO also afforded the 
veteran multiple VA examinations regarding his claim for 
chronic acquired psychiatric disorder, diagnosed as 
schizophrenia, paranoid type.  In its totality, the lay and 
medical evidence of record provides the necessary information 
to decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2005).


Thus, on appellate review, the Board finds no area in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO); VAOPGCPREC 
16-92 (July 24, 1992).


ORDER

Service connection for a chronic acquired psychiatric 
disorder, diagnosed as schizophrenia, paranoid type, is 
denied.



____________________________________________
MARY GALLAGHER	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


